         Case 1:18-cr-00218-TSC Document 99-6 Filed 04/19/19 Page 1 of 5
                                                UNCLASSIFIED


                                    UNITED STATES DEPARTMENT OF JUSTICE
                                        FEDERAL BUREAU OF INVESTIGATION




                                           Washington Field Office
                                            601 4th Street NW
                                           Washington DC 20005




File Number:
Requesting Official(s) and Office(s):
Task Number(s) and Date Completed:
Name and Office of Linguist(s):                                 , WFO
Name and Office of Reviewer(s):                                      , WFO
Source Language(s):                                Russian
Target Language:                                   English
Source File Information


                                                 Hard copy 302345
                                                 VERBATIM TRANSLATION




                                                      1
           Case 1:18-cr-00218-TSC Document 99-6 Filed 04/19/19 Page 2 of 5
                                              UNCLASSIFIED


 Notes regarding a series of Russian-American meetings for developing a joint position in the area of
                 foreign policy for the future presidential administration of the USA



        At the end of 2016, three meetings to develop a joint policy for Russian-American relations
are being planned at the Americans’ initiative. The initiator, organizer and sponsor of these events is
                                                       The proposed dates are: Monday, May 23, 2016
in Washington, DC, Tuesday, May 24, 2016, in New York.

                  takes the position that Russia and the US should be partners; he is against
confrontation between the two countries. For the last ten years, he has sponsored several programs in
this area.




                                                                  It is important to note that he maintains
contact with a number of people from both the Republican and Democratic parties, making foreign
policy his priority regardless of which party rules the White House.

        About five years ago,            visited Moscow with a delegation and held a number of
meetings for the purpose of establishing a reciprocal connection with the RF and getting political
support from Russian government officials and the Russian scientific community for his initiatives. One
of the meetings that most impressed           and bolstered his resolve to continue Russian-American
cooperation was at the Federation Council of the Federal Assembly with Federation Council member
and vice-chairman (at that time)

         In February 2016                         met with                      , now state secretary and
vice chairman of the Bank of Russia; they discussed the issue of restarting the program provided the
Russian business and political community were interested in developing a program for cooperation
between Russia and the US. According to               s statement, any such policy must be worked out
on a bilateral basis.

         After the meeting with                        proposed to conduct 3 events at the end of May
2016 in Washington, DC and New York for the purpose of gathering like-minded Russians and Americans
from the spheres of science, politics and business. The main goal of the planned events is to work out
recommendations to the future US Presidential Administration for developing Russian-American
relations, and also for maintaining regular meetings as a means of informal dialogue between the two
countries. List of US participants is attached. It is important to note that the persons on the list belong
to the US political, business and scientific establishment of both Republican and Democratic parties.
This fact is a kind of guarantee of not becoming dependent on the support of just one of the parties and
of exerting influence on foreign policy regardless of which party is in control of the US Congress or the
White House.

          Among the participants are advisers to             presidential candidate                  and
also to             Party candidate                 .


                                                        2
          Case 1:18-cr-00218-TSC Document 99-6 Filed 04/19/19 Page 3 of 5
                                               UNCLASSIFIED


         The meetings are planned without media presence.

      To summarize the results of the events, there is a plan to draw up a document with
recommendations for the White House in the area of engagement with Russia.

    As a response from Russia,               envisions the following:

    1. Participation in the events in May of 2016 on the part of                     state secretary
       and vice chairman of the Bank of Russia, of Maria Butina, social activist and board member of
       the Russian civic organization Right to Bear Arms and also of another representative to be
       proposed by Russia. As possible participants,             envisions a representative of Russian
       big business who has interests in the US and who understands the importance of dialogue
       between the two countries or else a government official with analogous views. Participants that
       Russia might propose for participation in the meetings are:
           •
           •



         However that may be, the Americans would agree to any representative who Russia considers to
be the most fitting third participant in the meetings. Obviously, it should be a figure who has a financial,
political and/or ideological interest in developing relations between the two countries.

       Remember that the annual meeting of the                                   will take place May 19-22,
and that an invitation to the event might be issued, if need be, for this individual.

    2.    Organization of a corresponding meeting in September-October 2016 at the Russians’
         initiative in Moscow on the eve of the upcoming presidential election in the USA.

       In the future,         foresees the possibility of founding a research institute for studying
    and working out Russian-American policies.

        It is desirable to provide confirmation of readiness to attend the events and also a name of
    the proposed third participant before April 1, 2016, in order to give the Americans enough time to
    organize the meetings.

                                                                                            Attachment



                     Proposed American Participants in the Informal Meeting Series,

                                 “Dialogue between Russia and the USA”




                                                     3
Case 1:18-cr-00218-TSC Document 99-6 Filed 04/19/19 Page 4 of 5
                          UNCLASSIFIED
Case 1:18-cr-00218-TSC Document 99-6 Filed 04/19/19 Page 5 of 5
                          UNCLASSIFIED




                               5
